March 09, 2007


Ms. Ann H. Washburn
Law Offices of John C. Sherwood
2926 Maple Ave., Suite 200
Dallas, TX 75201
Mr. Samuel Stan Tillman
Sharpe Tillman & Melton
6100 Western Place, Suite 901
Fort Worth, TX 76107

RE:   Case Number:  06-0686
      Court of Appeals Number:  05-06-00197-CV
      Trial Court Number:  03-6943

Style:      JANE DOE 1, INDIVIDUALLY AND AS NEXT FRIEND OF JANE DOE 2, A
      MINOR CHILD
      v.
      PILGRIM REST BAPTIST CHURCH

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  remands  the  case  to  that  court  and
issued the enclosed per curiam opinion and judgment in the  above-referenced
cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|